Citation Nr: 0723248	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-38 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
degenerative changes due to trauma, right ankle.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative changes due to trauma, right 
ankle prior to September 21, 2005 and in excess of 20 percent 
from September 21, 2005, forward, on appeal from the initial 
determination.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1982.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, and an October 2004 rating decision of 
the VARO in Fort Harrison, Montana.  In the August 2003 
rating decision, the RO denied the veteran's claim for 
entitlement to service connection for a right knee disorder.  
In the October 2004 rating decision, the RO granted service 
connection for degenerative changes due to trauma, right 
ankle, and assigned a 10 percent disability rating.  The 
veteran appealed, and in a November 2005 statement of the 
case, a 20 percent rating was assigned effective September 
21, 2005.  Jurisdiction over both claims is currently with 
the RO in Fort Harrison, Montana.  

In May 2006, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington D.C. to afford 
the veteran a hearing before a member of the Board.  In April 
2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  The action required by the remand having been 
completed, the matter has been returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  A right knee disorder did not have its onset during 
active service, did not manifest within one year of 
separation from active service, and is not due to, caused, or 
aggravated by service-connected degenerative changes due to 
trauma, right ankle.  

2.  Prior to September 21, 2005, the veteran's degenerative 
changes due to trauma, right ankle, resulted in no more than 
moderate limitation of motion of the right ankle, and did not 
result in ankylosis, or malunion deformity.  

3.  From September 21, 2005 forward, the veteran's 
degenerative changes due to trauma, right ankle, has not 
resulted in ankylosis.  

4.  The veteran's degenerative changes due to trauma, right 
ankle, have not presented an exceptional or unusual 
disability picture and have not resulted in hospitalization 
or marked interference with employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes due to trauma, right ankle, prior to 
September 21, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 
5010, 5271 (2006).

3.  The criteria for an evaluation in excess of 20 percent 
for degenerative changes due to trauma, right ankle, from 
September 21, 2005, forward, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003, 5010, 5271 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of pre-initial 
adjudication letters dated in September 2002 and April 2003, 
and post-initial adjudication letters dated in March 2006 and 
February 2007.  Each of the pre-initial adjudication letters 
informed the veteran of the requirements of a successful 
service connection claim, and of his and VA's respective 
duties in obtaining evidence.  He was asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The September 2002 letter addressed 
his claim for service connection for a bilateral knee 
disability and the April 2003 letter addressed his claim for 
service connection for right knee and right ankle 
disabilities.  Notice as to assignment of disability ratings 
and effective dates was provided to the veteran in the March 
2006 letter.  Finally, the February 2007 letter provided the 
veteran with notice, additional to that provided in the 
October 2004 statement of the case, regarding service 
connection for a right knee condition as secondary to a right 
ankle disability.  

Although notice regarding assignment of effective dates and 
disability ratings did not precede the initial adjudication, 
the veteran has not been prejudiced by this timing defect.  
In this regard, since the March 2006 notice letter, the 
veteran has had sufficient time and opportunity to 
participate in the processing of his claim by submitting 
additional evidence and argument.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Indeed,  additional evidence has been 
obtained in the form of a report of a November 2006 VA 
medical examination, VA outpatient treatment records, and 
records received from the Social Security Administration 
(SSA).  Additional argument was submitted by the veteran's 
testimony during the April 2007 hearing.  Additional process 
was afforded the veteran by the RO's issuance of a 
supplemental statement of the case in December 2006.  

Incomplete service medical records are associated with the 
claims file and it appears that some of the veteran's service 
medical records may have been misplaced or lost.  VA has a 
duty to continue efforts to obtain service department records 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  In April 2004, the RO 
sent letters to all VA offices to which the veteran's claims 
file had previously been transferred, requesting that those 
offices search for misplaced service medical records.  These 
offices have responded that no additional service medical 
records have been located.  Because all locations where the 
veteran's service medical records have resided have conducted 
searches for the records and none have been located, it is 
reasonably certain that further efforts to locate the 
misplaced records would be futile.  

In cases in which a veteran's service records are unavailable 
through no fault of his own, there is a heightened obligation 
for VA to assist the veteran in the development of his claim.  
Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  
Such "heightened" duty includes the obligations to search for 
alternate medical records and to advise the veteran to submit 
alternate forms of evidence.  Id. The RO has fulfilled VA's 
heightened duty to assist.  By letter dated in May 2006, the 
RO notified the veteran that some of his service medical 
records may have been misplaced but all efforts to locate the 
records had failed.  The veteran was asked to provide any 
copies of service medical records that he may have in his 
possession and/or to provide evidence from alternative 
sources.  He has submitted no further evidence in this 
regard, and has not requested that VA obtain any other 
evidence to substantiate his claims.  

SSA administrative and medical reports and records are 
associated with the claims file as are records and reports 
from VA health treatment providers.  The veteran has not 
identified any additional post-service evidence pertinent to 
his claims.  Appropriate VA examinations of the veteran's 
right knee and ankle were conducted in June 2003 and November 
2006, and an additional examination of the veteran's right 
ankle was conducted in September 2005.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Service Connection

The veteran contends that he initially injured his right 
ankle and right knee in a 1974 motorcycle accident during 
service.  He reports reinjuring the right knee in a 1982 
skiing accident, also during service.  Further, he contends 
that his right knee condition has been aggravated by his 
service connected right ankle disability.  

Service medical records associated with the claims file 
consist of only two documents and the remainder, if any, of 
his service medical records may have been lost through no 
fault on the part of the veteran.  In such cases, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule.  Washington v. Nicholson 19 Vet. App. 362, 371 
(2005).  The Board's analysis has been undertaken with this 
heightened duty in mind.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2006).  Similarly, any increase 
in severity of a non-service-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service connected disease or injury is said 
to have been aggravated by the service connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2006).  Additionally, the Board notes that 38 C.F.R. 
§ 3.310, the regulation which governs claims for secondary 
service connection, has been amended recently.  The intended 
effect of this amendment is to conform VA regulations to the 
Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) 
(to be codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service medical records show that the veteran injured his 
right knee in a February 1982 skiing accident.  He was found 
to have posterior point tenderness of his knee but no 
swelling.  This injury was assessed as muscle strain.  
Whether there was an earlier injury to this knee during 
service has minimal effect on this claim as the record 
confirms this later inservice injury of the veteran's right 
knee.  Rather the veteran's claim turns on whether he has a 
current knee disorder that is related to either his inservice 
knee injury or his service-connected right ankle disability.  

The first post-service complaint involving the veteran's 
right knee is his statement in the claim received by VA in 
July 2002.  The first clinical record of right knee 
complaints is from the June 2003 VA examination afforded the 
veteran with regard to his claim.  

During the June 2003 examination, the veteran reported that 
he had injured his knee when he slipped and hit it on a truck 
tailgate and in a skiing accident, both during service.  He 
reported that the pain began in the early 1980's but that he 
had not received any post-service treatment for his knee.  
Symptoms reported include pain at rest, increasing if he 
knees or strikes the knee, stiffness, and mild swelling in 
the winter.  The veteran denied any subluxation or 
dislocation of the knee and stated that he did not wear a 
brace or prosthetic device.  The examiner reviewed the claims 
file, as evidenced by her comment regarding the service 
medical record report of the 1982 skiing accident.  

Upon examination the veteran's right knee was found to be 
essentially normal.  X-rays were negative.  The examiner 
assessed the veteran has having right knee pain of unknown 
etiology.  

VA outpatient records from September 2003 contain the 
veteran's report of right knee pain, along with pains of his 
head, neck, right shoulder, right elbow, both ankles, and 
chest.  At that time, the veteran demonstrated that he could 
squat, but used his hand to straighten up.  Upon physical 
examination his knees were found to be negative for drawer 
sign and valgus / varus stress.  As an impression, the 
clinician stated that the veteran had subjective bilateral 
knee pain, not otherwise specified.  

A VA Compensation and Pension progress note indicates that 
the veteran's right knee was again examined in November 2006.  
The veteran reported that he had intermittent pain of the 
right knee.  Upon examination his right knee was found to be 
essentially normal.  The examiner commented that range of 
motion of the right knee was from 0 degrees of extension to 
125 degrees of flexion and range of motion of the left knee 
was from 0 degrees of extension to 130 degrees of flexion.  
She also stated that x rays from 2006 showed bony 
excrescences on both knees which could be post-traumatic or 
represent benign exostoses.  This examiner opined that the 
veteran's right knee condition was not "secondary" to the 
inservice muscle strain from 1982.  In providing a rationale 
for her opinion, she commented that earlier x-rays reports of 
the veteran's knees indicated no pathology while the 2006 
report did indicate pathology.  She also supported her 
opinion by reasoning that the veteran's knee condition was 
bilateral (rather than of only the right knee) and that there 
had been a 20 year lapse between the veteran's last inservice 
injury and the next complaint of right knee pain.  

In December 2006, this examiner was asked to render an 
opinion as to the likelihood that the veteran's right knee 
condition was related to his service-connected right ankle 
disability.  She did so that same month, stating that the 
veteran's right knee condition was not caused by or 
aggravated by his right or left ankle pathology.  She 
indicated that the negative x-rays from prior to 2006 as 
opposed to results of 2006 x-rays was evidence against 
finding a relationship between his ankle disability and his 
knee condition.  

As indicated above, the veteran asserts that his right knee 
pain began during service and implied that it has continued 
since service.  Yet, there is a complete lack of any 
complaint, treatment, or diagnosis of a right knee condition 
from his separation from service in February 1982 until his 
claim in July 2002.  In rendering a determination on the 
merits of a claim, the lack of evidence of treatment may bear 
on the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Finally, since there is no evidence of right knee 
arthritis within one year of discharge from service, the 
provisions of 38 C.F.R. § 3.307 and 3.309(a) are inapplicable

While the veteran is competent to describe observable knee 
pain, as a layperson, his opinion as to the etiology of any 
knee disorder is not competent evidence.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, the only competent evidence as to the etiology of the 
veteran's right knee condition demonstrates that any current 
abnormalities did not have their onset during service and 
were not caused by or aggravated by his service-connected 
right ankle disability.  For these reasons, his claim for 
service connection for a right knee disorder must be denied.  


Increased Ratings

Service connection was granted for degenerative changes due 
to trauma, right ankle, by the rating decision that is the 
subject of this appeal.  At that time a 10 percent rating was 
assigned, effective July 18, 2002, the date of the veteran's 
claim.  In November 2005, the RO increased the rating to 20 
percent disabling, effective September 21, 2005, the date of 
a VA examination of the veteran's right ankle.  

This claim for a higher evaluation for degenerative change 
due to trauma, right ankle, originated from the RO decision 
that granted service connection for that disability.  The 
claim therefore stems from the initial rating assigned to the 
disability.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

38 C.F.R. § 4.71a Diagnostic Code 5010 provides that 
arthritis due to trauma is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 5003 provides that degenerative 
arthritis is to be evaluated based on the limitation of 
motion of the joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  If 
the joint is affected by limitation of motion but the 
limitation of motion is noncompensable under the appropriate 
diagnostic code, a 10 percent rating applies for each such 
major joint or group of minor joints affected by limitation 
of motion.  Id.  Normal range of motion of the ankle is from 
0 to 20 degrees of dorsiflexion and from 0 to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.  

38 C.F.R. § 4.71 Diagnostic Code 5271 provides for a 10 
percent rating for moderate limitation of motion of the ankle 
and a maximum rating of 20 percent for marked limitation of 
motion of the ankle.  

No medical evidence of record reports the veteran to have 
ankylosis of the right ankle or the right subastragalar or 
tarsal joint or any malunion deformity.  Therefore, 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5270, 5272, and 5273 are not for 
application.  

In evaluating musculo-skeletal disabilities, when functional 
loss is alleged due to pain upon motion, the provisions of 38 
C.F.R. § 4.40, § 4.45 must be considered.  DeLuca v. Brown, 8 
Vet. App. 202, 207- 08 (1995).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).


Prior to September 21, 2005

In June 2003, the veteran underwent a VA examination of his 
right ankle.  During the examination, he reported that he 
that he has had pain, at rest, of level 5 on a scale of 
increasing severity from 0 to 10.  He reported that one week 
out of a year he has pain of level 8 following a sprain or 
strain of his right ankle.  He also reported that he has mild 
swelling of the right ankle if he walks for more than a mile 
and that this occurs every three or four months.  However, he 
reported that he walks two miles per week and can walk a half 
mile without his right ankle disability causing him to stop.  
He reported no flare-up of pain.  

Examination found no discoloration, swelling, or deformity of 
the right ankle.  X-rays showed degenerative joint disease of 
the talonavicular joint.  There was no limping, listing, or 
guarding with any maneuver or with ambulation.  Gait was 
normal.  The veteran demonstrated normal ankle strength.  
Eversion of the right ankle was measured at 20 degrees and 
inversion of the right ankle was measured at 30 degrees.  The 
report contains no measurements of dorsiflexion or plantar 
flexion.  This examiner also reported pain of the left ankle, 
but the report is ambiguous as to whether the pain of the 
medial ankle noted at the end point of passive eversion was 
of the right or the left ankle.  Resolving this ambiguity in 
favor of the veteran, the Board finds that the veteran had 
pain at the end point of passive eversion of the right ankle.  

VA outpatient clinic notes report numerous complaints of 
bilateral ankle pain.  In September 2003, the veteran 
reported severe constant pain of the ankles.  Upon physical 
examination, he was found to have full range of motion of 
both ankles, with some "cog-wheeling."  Swelling was noted 
in November 2004.  Other notes report only pain.  

This evidence does not show that the veteran's disability of 
the right ankle results in more than moderate limitation of 
motion.  Although dorsiflexion and plantar flexion 
measurements are not of record during this time period, the 
veteran was capable of inversion and eversion of the ankle 
with pain only at the endpoint of passive eversion.  Range of 
motion was described as normal in September 2003.  His gait 
was normal during the June 2003 examination and there was no 
observable evidence of difficulty caused by his right ankle.  
No evidence from this period shows that he suffered pain on 
active motion or any of the other DeLuca factors, such as 
fatigability or incoordination, and he denied flare-ups, 
remarking only that his right ankle was more painful on the 
occasions that he reinjured his ankle.  As he is already 
rated at 10 percent for this disability, 38 C.F.R. § 4.59 is 
not for application.  


September 21, 2005, forward

On September 21, 2005, the veteran underwent another VA 
examination of his right ankle.  He reported constant level 
10 pain of the right ankle.  He also reported symptoms of 
weakness, stiffness, swelling, heat, redness, instability, 
locking, fatigability and lack of endurance, and flare-ups 
due to stepping on a rock or twisting his ankle.  The veteran 
reported that these flare-ups were excruciating, with 
incapacitation of 2 days, which he described as being 
chairbound other than for meals.  He also reported that he is 
able to walk for a half mile and stand for 30 minutes.  

Upon examination, the veteran's gait was observed as even and 
he had steady ambulatory balance without the use of 
ambulatory aides.  He wore bilateral ankle braces.  There was 
no significant evidence of fatigue or lack of endurance with 
repetitive use of his ankles.  Nor was there any objective 
evidence of edema, effusion, instability, redness, heat, 
abnormal movement or guarding of movement.  He had no 
callosities, or breakdown or unusual shoe wear pattern that 
would indicate abnormal weight bearing.  Range of motion was 
measured for both ankles.  Dorsiflexion was 0 degrees, 
plantar flexion was 30 degrees, inversion was 25 degrees, and 
eversion was 5 degrees, all bilaterally.  The veteran had 
pain with inversion and pain on palpation of the fibularis 
tendon.  He demonstrated good coordination with toe tandem 
walk but claimed that he had ankle pain with heel walk.  He 
demonstrated marginal balance when asked to stand on one leg 
and do repetitive shallow ankle bends; however there was no 
complaint of ankle pain during this maneuver.  There was no 
additional loss of range of motion due to pain, repeated use, 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner stated that she could not comment on additional 
limitation due to flare-ups because she had no objective 
evidence to support his assertion of flare-ups.  

In November 2006, the veteran's right ankle was again 
examined by VA.  Results were unchanged from the September 
2005 examination.  

The veteran is already rated at the maximum rating available 
for limitation of motion of the right ankle, therefore, 38 
C.F.R. §§ 4.40, 4.45, and 4.59 are not for application.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  In sum, the 
applicable provisions of the Schedule for Rating Disabilities 
provides for no higher evaluation for this disability, for 
the period from September 21, 2005, forward.  


Extraschedular considerations

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  Of note, the veteran was awarded 
nonservice connected pension under the provisions of this 
regulation and based on various disabilities in a decision 
rendered by the RO in October 2003.  Here, the Board 
addresses only whether referral for an extraschedular rating 
for this disability is warranted.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

No evidence of record shows the veteran to have required 
hospitalization for his right ankle disability.  Nor does the 
record support a finding that his right ankle disability has 
caused marked interference with employment.  In a November 
2002 VA clinic note, the veteran reported that he quit his 
job as a carpenter because of medical and psychiatric 
problems.  SSA records show that the veteran is receiving 
disability benefits.  However, other than a report that VA 
records contained complaints of right ankle pain, these 
records do not provide any evidence that his right ankle pain 
has resulted in interference with employment.  Indeed, the 
majority of the SSA records report findings related to 
psychiatric disabilities, not physical conditions.  In 
September 2003 VA clinic notes, the veteran reported that 
since his discharge from the service in 1982 he has had 
successive occupations of heavy equipment operator, truck 
driver, and carpenter but that he had stopped working due to 
high blood pressure.  

Because the evidence shows, by the veteran's own account, 
that the veteran does not work for reasons other than his 
right ankle disability, the Board finds his assertions that 
his employment difficulty is related to his right ankle 
disability to lack credibility and affords these assertions 
little probative value.  Furthermore, the record is absent 
for any objective evidence of marked interference with 
employment due to his right ankle disability.  In the absence 
of credible evidence presenting exceptional circumstances, 
the claim is not referred for consideration of an 
extraschedular rating; the veteran's disability is 
appropriately rated under the schedular criteria.


Conclusion

For the reasons provided above, the preponderance of the 
evidence is against the veteran's claims.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for a right knee disorder, 
to include as secondary to service-connected degenerative 
changes due to trauma, right ankle is denied.  

Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative changes due to trauma, right 
ankle, prior to September 21, 2005, and in excess of 20 
percent from September 21, 2005, forward, on appeal from the 
initial determination, is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


